Plaintiff applies for mandamus to compel Major L. Dunham, judge of the circuit court for Kent county, to settle the bill of exceptions. November 18, 1927, plaintiff commenced suit in the circuit court for Kent county upon a policy of insurance against the Continental Casualty Company, defendant. Defendant's appearance was entered, and a motion made for security for costs. An order was granted. The security not having been furnished, the case was later dismissed for a failure to furnish security for costs. Plaintiff files application for mandamus requiring the circuit judge to settle and sign the bill of exceptions.
No bill of exceptions is necessary, under Supreme Court Rule No. 11, to review the action of the circuit judge on writ of error. The execution of a writ of *Page 72 
error is made to appear by a return of the writ with a transcript of the record annexed, officially certified by the clerk of the court. Scott v. Brown, 175 Mich. 447.
This court will not review the discretion of a circuit judge who makes or denies an order for security for costs. It is proper to dismiss plaintiff's case for failure to comply with an order requiring security for costs, a reasonable opportunity having been given to comply therewith. Goodenough v. Burton,146 Mich. 50.
Writ denied.
FEAD, C.J., and NORTH, FELLOWS, WIEST, CLARK, McDONALD, and SHARPE, JJ., concurred.